                                                              United States Bankruptcy Court
                                                                    District of Arizona
In re:                                                                                                                 Case No. 19-12412-PS
TANA CURRY                                                                                                             Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0970-2                                                  User: fagans                                                                Page 1 of 3
Date Rcvd: Mar 25, 2021                                               Form ID: pdf002                                                           Total Noticed: 31
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 27, 2021:
Recip ID                   Recipient Name and Address
db                         TANA CURRY, WEST MESCAL STREET, PHOENIX, AZ 85029
cr                     +   U.S. BANK NATIONAL ASSOCIATION, 14841 Dallas Parkway, Suite 425, Dallas, TX 75254-8067
15784113               +   Bank of America, 4909 Savarese Circle, Fl1-908-01-50, Tampa FL 33634-2413
15856645               +   Bank of America, N.A., P O Box 982284, El Paso, TX 79998-2284
15784114               +   Barclays Bank Delaware, Attn: Correspondence, Po Box 8801, Wilmington DE 19899-8801
15876826               +   HYUNDAI CAPITAL AMERICA DBA, KIA MOTORS FINANCE, PO BOX 20825, FOUNTAIN VALLEY, CA 92728-0825
15843838               +   Harley-Davidson Credit Corp., PO Box 9013, Addison, Texas 75001-9013
15784123               +   Kia Motors Finance Co, Attn: Bankruptcy, Po Box 20825, Fountain Valley CA 92728-0825
15844319                   U.S. Bank National Association, Leonard McDonald, Seventh Floor Camelback Esplanade II, 2525 E. Camelback Rd, Phoenix, AZ 85016
15859433             ++    US BANK, PO BOX 5229, CINCINNATI OH 45201-5229 address filed with court:, U.S. Bank National Association, c/o U.S. Bank Home
                           Mortgage,, a division of U.S. Bank N.A., 4801 Frederica Street, Owensboro, Kentucky 42301
15784128               +   Us Bank Home Mortgage, Attn: Bankruptcy, 800 Nicollet Mall, Minneapolis MN 55402-2511

TOTAL: 11

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                        Email/Text: bankruptcynotices@azdor.gov
                                                                                        Mar 26 2021 02:23:00      AZ DEPARTMENT OF REVENUE,
                                                                                                                  BANKRUPTCY & LITIGATION, 1600 W.
                                                                                                                  MONROE, 7TH FL., PHOENIX, AZ 85007-2650
15784111               + Email/Text: amscbankruptcy@adt.com
                                                                                        Mar 26 2021 02:26:00      ADT, 3190 S Vaugn Way, Aurora CO 80014-3512
15784112               + Email/Text: bankruptcynotices@azdor.gov
                                                                                        Mar 26 2021 02:23:00      Arizona Department of Revenue, P.O. Box 52016,
                                                                                                                  Phoenix AZ 85072-2016
15784115                   Email/PDF: ais.bmw.ebn@americaninfosource.com
                                                                                        Mar 26 2021 01:40:18      Bmw Financial Services, Attn: Bankruptcy
                                                                                                                  Department, Po Box 3608, Dublin OH 43016
15784116               + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Mar 26 2021 01:38:04      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City UT 84130-0285
15845208                   Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Mar 26 2021 01:38:04      Capital One Bank (USA), N.A., by American
                                                                                                                  InfoSource as agent, PO Box 71083, Charlotte, NC
                                                                                                                  28272-1083
15784117               + Email/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM
                                                                   Mar 26 2021 02:24:00                           Comenity Bank/Express, Attn: Bankruptcy, Po
                                                                                                                  Box 182125, Columbus OH 43218-2125
15784118               + Email/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM
                                                                   Mar 26 2021 02:24:00                           Comenity Bank/Victoria Secret, Attn: Bankruptcy,
                                                                                                                  Po Box 182125, Columbus OH 43218-2125
15784119               + Email/Text: bankruptcy@consumerportfolio.com
                                                                                        Mar 26 2021 02:25:00      Consumer Portfolio Svc, Attn: Bankruptcy, Po
                                                                                                                  Box 57071, Irvine CA 92619-7071
15784120                   Email/Text: mrdiscen@discover.com
                                                                                        Mar 26 2021 02:23:00      Discover Financial, Attn: Bankruptcy Department,
                                                                                                                  Po Box 15316, Wilmington DE 19850
15801654                   Email/Text: mrdiscen@discover.com
                                                                                        Mar 26 2021 02:23:00      Discover Bank, Discover Products Inc, PO Box
                                                                                                                  3025, New Albany, OH 43054-3025



           Case 2:19-bk-12412-PS Doc 44 Filed 03/25/21                                            Entered 03/27/21 21:39:46                        Desc
                               Imaged Certificate of Notice                                       Page 1 of 4
District/off: 0970-2                                               User: fagans                                                           Page 2 of 3
Date Rcvd: Mar 25, 2021                                            Form ID: pdf002                                                      Total Noticed: 31
15784121              + Email/Text: bankruptcy.notices@hdfsi.com
                                                                                   Mar 26 2021 02:25:00     Harley Davidson Financial, Attn: Bankruptcy, Po
                                                                                                            Box 22048, Carson City NV 89721-2048
15784122                 Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                   Mar 26 2021 02:23:00     IRS, Central Insolvency Operations, PO Box 7346,
                                                                                                            Philadelphia PA 19101-7346
15866118                 Email/Text: JCAP_BNC_Notices@jcap.com
                                                                                   Mar 26 2021 02:25:00     Jefferson Capital Systems LLC, Po Box 7999,
                                                                                                            Saint Cloud Mn 56302-9617
15784124              + Email/Text: PBNCNotifications@peritusservices.com
                                                                                   Mar 26 2021 02:23:00     Kohls/Capital One, Attn: Credit Administrator, Po
                                                                                                            Box 3043, Milwaukee WI 53201-3043
15874685                 Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                         Mar 26 2021 01:49:32               Portfolio Recovery Associates, LLC, POB 12914,
                                                                                                            Norfolk VA 23541
15787256              + Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                        Mar 26 2021 01:49:32                PRA Receivables Management, LLC, PO Box
                                                                                                            41021, Norfolk, VA 23541-1021
15784125              + Email/PDF: gecsedi@recoverycorp.com
                                                                                   Mar 26 2021 01:37:44     Synchrony Bank/Amazon, Attn: Bankruptcy, Po
                                                                                                            Box 965060, Orlando FL 32896-5060
15784126              + Email/PDF: gecsedi@recoverycorp.com
                                                                                   Mar 26 2021 01:48:45     Synchrony Bank/Lowes, Attn: Bankruptcy, Po
                                                                                                            Box 965060, Orlando FL 32896-5060
15784127              + Email/PDF: gecsedi@recoverycorp.com
                                                                                   Mar 26 2021 02:00:41     Synchrony/Ashley Furniture Homestore, Attn:
                                                                                                            Bankruptcy, Po Box 965060, Orlando FL
                                                                                                            32896-5060
15859433                 Email/Text: RPSBankruptcyBNCNotification@usbank.com
                                                                                   Mar 26 2021 02:24:00     U.S. Bank National Association, c/o U.S. Bank
                                                                                                            Home Mortgage,, a division of U.S. Bank N.A.,
                                                                                                            4801 Frederica Street, Owensboro, Kentucky
                                                                                                            42301
15784128              + Email/Text: RPSBankruptcyBNCNotification@usbank.com
                                                                                   Mar 26 2021 02:24:00     Us Bank Home Mortgage, Attn: Bankruptcy, 800
                                                                                                            Nicollet Mall, Minneapolis MN 55402-2511

TOTAL: 22


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
cr                            U.S. Bank National Association
cr              *+            PRA Receivables Management, LLC, PO Box 41021, Norfolk, VA 23541-1021
cr              *+            U.S. BANK NATIONAL ASSOCIATION, 14841 DALLAS PKWY SUITE 425, Dallas, TX 75254-8067

TOTAL: 1 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 27, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 25, 2021 at the address(es) listed



           Case 2:19-bk-12412-PS Doc 44 Filed 03/25/21                                       Entered 03/27/21 21:39:46                     Desc
                               Imaged Certificate of Notice                                  Page 2 of 4
District/off: 0970-2                                        User: fagans                                            Page 3 of 3
Date Rcvd: Mar 25, 2021                                     Form ID: pdf002                                       Total Noticed: 31
below:
Name                       Email Address
LEONARD J. MCDONALD, JR.
                           on behalf of Creditor U.S. Bank National Association ecf@tblaw.com

RUSSELL BROWN
                           on behalf of Trustee RUSSELL BROWN ecfmailclient@ch13bk.com

RUSSELL BROWN
                           ecfmailclient@ch13bk.com

THOMAS ADAMS MCAVITY
                           on behalf of Debtor TANA CURRY documents@phxfreshstart.com tom@phxfreshstart.com

U.S. TRUSTEE
                           USTPRegion14.PX.ECF@USDOJ.GOV


TOTAL: 5




         Case 2:19-bk-12412-PS Doc 44 Filed 03/25/21                                  Entered 03/27/21 21:39:46     Desc
                             Imaged Certificate of Notice                             Page 3 of 4
Case 2:19-bk-12412-PS Doc 44 Filed 03/25/21        Entered 03/27/21 21:39:46   Desc
                    Imaged Certificate of Notice   Page 4 of 4
